DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi 3,913,928.
In regard to claim 1, Yamaguchi discloses (fig. 7) a pipe coupling seal assembly (“for coupling two fluid conduits together, the conduits including a first straight pipe section and a second straight pipe section” is considered an intended use limitation and carries little patentable weight in an apparatus claim.  The sleeve of Yamaguchi is capable of coupling two fluid conduits together and is therefore deemed to anticipate the intended use limitations of the claim) said pipe coupling seal assembly comprising:
a straight cylindrical sleeve 101 formed from a sealant material for placement in a first straight pipe section, said straight cylindrical sleeve having a passageway extending 
said straight cylindrical sleeve including a cylindrical wall with a uniform thickness having an inner side with an inner surface and an outer side with an outer surface, 
said cylindrical wall having a first end with an upwardly and outwardly extending projection 103 forming a rim seal to seal against a rim of the first straight pipe section inwardly of the outer surface of the straight pipe section;
said straight cylindrical sleeve further including a plurality of vertically spaced annular ribs extending from said inner surface and from said outer surface of said straight cylindrical sleeve and forming a plurality of first projections 105 and a plurality of second projections 107;
said first projections 105 extending from said inner surface of said cylindrical wall to form sealing surfaces to seal against and to sealingly engage the exterior surface of the second straight pipe section 120 only by frictionally engagement when the second straight pipe section is inserted into said straight cylindrical sleeve; and
each of said second projections 107 extending from said outer surface of said cylindrical wall and aligned with respective first projection of said plurality of first projections, and each of said second projections configured to extend into spaced rectangular recesses of the first straight pipe section, and each of said second projections having upper and lower parallel engagement surfaces to form engagement surfaces (“to mechanically couple said straight cylindrical sleeve to the interior surface of the first straight pipe section in the rectangular recesses and to help keep the seal assembly aligned in the first straight pipe section and to help keep said seal assembly in place in the first straight pipe section” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The rectangular projections 107 are capable of being 
In regard to claim 5, wherein a lowermost projection (bottom projection 107) of said second projections and a lowermost projection 104 of said first projections form a lower rim of said straight cylindrical sleeve.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/16/22 regarding claims 1 and 5 have been fully considered but they are not persuasive.
Applicant argues that Yamaguchi fails to disclose inner and outer projections where the 
inner projections are aligned with the outer projections.  The Examiner disagrees, because at least the 5 bottom inner projections 105 align with every other outer projection 107 of the sleeve and the outer projections 107 have upper and lower parallel surfaces.  Projections 107 are capable of being inserted into similarly shaped grooves of an inner socket wall, for locking the sleeve within the socket.  Therefore the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679